DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 10/07/2019, in which claims 1-20 are currently pending. The application is a national stage entry of PCT/IL2018/050411, International Filing Date: 04/09/2018 and claims foreign priority to 251841 , filed 04/20/2017.

Information Disclosure Statement
2- The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
3- The Abstract is objected to because of the following:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on  10/07/2019. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
6- The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7- Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As to claims 1 and 19, and notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art. (See also 2164.08(a) and 2166 7.31.05).

Claims 1 and 19 are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because the claim fail to recite a combination of elements (steps in the method and elements involved in the apparatus) as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 2-18 and 20 are similarly rejected by virtue of their dependence on claims 1 and 19, respectively. No 35 USC 112(b) indefiniteness-based rejection is enclosed because the Examiner appreciates the claims have a broad breadth and no indefiniteness issues. 

8- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9- Claims 2-8, 10-11, 14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 2, which reads “wherein the GAWBS process involves the stimulation of one or more radial”, the underlined clauses appear to present antecedence issues.
The same applies to “the resonance frequency”, “the spectral linewidth”, “the acoustic reflectivity”, “the acoustic reflectivity” and the likes in claims 3-8, 10-11, 14, 17-18.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

10- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

11- Claims 1-10, 12, 15, 18-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (“Experimental study on depolarized GAWBS spectrum for optomechanical sensing of liquids outside standard fibers”, No. 3 | 6 Feb 2017 | OPTICS EXPRESS 2239; Cited by Applicants), hereinafter Hayashi.

As to claims 19-20 and 1-2, Hayashi teaches a sensor and its method of use for sensing a parameter of an environment surrounding an optical fiber (Abstract and Figs. 1-3;measurement (Claims 2, 20) wherein the GAWBS process involves the stimulation of one or more radial, torsional, or radial-torsional guided acoustic modes of an optical fiber (Introduction, Principle; GAWBS torsional-radial acoustic mode are considered).  

As to claim 3, Hayashi teaches a method according to claim 1, wherein the resonance frequency of a GAWBS process is mapped along an optical fiber (Intoduction; multiple spectral peak frequencies corresponding to the acoustic resonance frequencies are measured).  

As to claim 4, Hayashi teaches a method according to claim 1, wherein the spectral linewidth of a GAWBS process is mapped along an optical fiber (Introduction, Principle and Experimental Results; spectral linewidth GB variations are considered along the optical fiber).  

As to claims 5-6, Hayashi teaches a method according to claim 1, wherein a GAWBS process is used to estimate the acoustic reflectivity at the outer boundary of the fiber cladding; (Claim 6) wherein a GAWBS process is used to estimate the acoustic reflectivity at the outer boundary of a layer or layers of coating surrounding the fiber cladding (Introduction, Principle; acoustic reflection between the cladding and external material, i.e. coating, with acoustic loss  measured).  

As to claims 7-8, Hayashi teaches a method according to claim 1, wherein a GAWBS process is used to estimate the mechanical impedance of media outside the fiber cladding; (claim 8) wherein a GAWBS process is used to estimate the mechanical impedance of media outside a layer or layers of coating that are applied to the fiber cladding (Abstract, Introduction and Experimental Results; the bath solution impedance is considered).  

As to claims 9-10, Hayashi teaches a method according to claim 1, wherein the sensed parameter is used to classify liquids under test; (claim 10) wherein the liquid is selected from water, aqueous solutions, alcohols, and oils (Principle and Experimental Results; water bath).  


As to claim 12, Hayashi teaches a method according to claim 1, wherein the GAWBS distributed analysis is performed using an optical fiber selected from among standard single-mode, non- standard single-mode, few-mode, multi-core, multi-mode, photonic-crystal and micro-structured fibers (Abstract; Introduction, Experimental setup and Method; SMF is used).  
  
As to claim 15, Hayashi teaches a method according to claim 1, wherein GAWBS and backwards stimulated Brillouin scattering are used together (Introduction, parag. 3).  

As to claim 18, Hayashi teaches a method according to claim 1, which is used to perform one of the following: j. Monitoring and analysis of oil and gas wells, k. Monitoring of pipeline integrity,
1. Monitoring of high-power electricity cables m, Structural health monitoring, n. Oceanography, o. Monitoring of water desalination processes, p. Monitoring of chemical or petro-chemical 



Claim Rejections - 35 USC § 103

12- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12- Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayashi in view of Hartog (PGPUB No. 2010/0014071).

As to claim 11, Hayashi teaches a method according to claim 1.
Hayashi does not teach wherein the outer surfaces of the fiber cladding or coating are modified to attach a chemical or biological reagent of interest, and whereby the attachment of said reagent is monitored through modifications to GAWBS processes.  
However, Hartog teaches in a similar field of endeavor, fiber based optical detecting means (Abstract and Figs. ) wherein Brillouin scattering is measured in a chemical detection (¶ 17, 37, 43 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Hayashi according to Hartog’s suggestions so that the outer surfaces of the fiber cladding or coating are modified to attach a chemical or biological reagent of interest, and whereby the attachment of said reagent is monitored through modifications to GAWBS processes, with the advantage of the resolution and rapid acquisition of data achievable by Brillouin scattering (Hartog: ¶ 37).

13- Claim 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayashi in view of Asobe et al. (PGPUB No. 2015/0036210), hereinafter Asobe.

As to claim 13, Hayashi teaches a method according to claim 1.
Hayashi does not teach wherein the GAWBS distributed analysis is performed using a photonic waveguide that is not an optical fiber.
(See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered). See also Rakich that is cited in the Notice of References here attached but not relied upon in this rejection.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Hayashi according to Asobe’s suggestions so that the GAWBS distributed analysis is performed using a photonic waveguide that is not an optical fiber, with the advantage of higher signal amplification.

14- Claims 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayashi in view of Klimov et al. (“On-Chip Silicon Waveguide Bragg Grating Photonic Temperature Sensor”, National Institute of Standards and Technology, Gaithersburg - DEC 31, 2015; cited by Applicants), hereinafter Klimov.

As to claims 13-14, Hayashi teaches a method according to claim 1.
Hayashi does not teach wherein the GAWBS distributed analysis is performed using a photonic waveguide that is not an optical fiber; (Claim 14) wherein the waveguide is an integrated photonic circuit in silicon, glass, or other substrate.
However, in a similar field of endeavor, Klimov teaches on chip silicon waveguide Bragg grating photonic temperature sensors (Abstract).


15- Claims 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hayashi in view of Kishida et al. (PGPUB N. 2008/0068586; cited by Applicants), hereinafter Kishida.

As to claims 16-17, Hayashi teaches a method according to claim 1.
 Hayashi does not teach wherein a pair of optical tones is used to stimulate guided acoustic waves in an optical fiber; (claim 17) wherein one of the following procedures is employed: a. The two tones are launched form an input end of an optical fiber b. One of the two tone is launched from an input end of an optical fiber, and a second tone is generated through the propagation of said first tone via spontaneous scattering from guided acoustic waves c. The amplitude of the two tones is modulated by one or more, periodic or aperiodic pulses d. The power levels of one tone or both tones change in propagation along a fiber under test due to GAWBS. e. The optical power of one tone or both tones is mapped along the optical fiber f. The optical power of one tone or both tones is mapped based on measurements of Rayleigh back-scattering from an optical fiber g. The optical power of one tone or both tones is mapped based on measurements of point reflections. h. The optical power of each of one tone or both tones is 
However, in a similar field endeavor, Kishida teaches a distributed optical fiber sensor (Abstract and Figs. 6-20 for ex.) wherein a pair of optical tones (Figs 6, 9B-9C; probe and pump light signals) which are used to stimulate guided acoustic waves in an optical fiber (14) entering from the two side of the fiber (Figs. 6, 9 and ¶ 11, 92, 108 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Hayashi according to Kishida’s suggestions so that a pair of optical tones is used to stimulate guided acoustic waves in an optical fiber; wherein one of the following procedures is employed: a. The two tones are launched form an input end of an optical fiber b. One of the two tone is launched from an input end of an optical fiber, and a second tone is generated through the propagation of said first tone via spontaneous scattering from guided acoustic waves c. The amplitude of the two tones is modulated by one or more, periodic or aperiodic pulses d. The power levels of one tone or both tones change in propagation along a fiber under test due to GAWBS. e. The optical power of one tone or both tones is mapped along the optical fiber f. The optical power of one tone or both 

Conclusion
The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See the attached Notice of References). 

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886